DETAILED ACTION
Response to Amendment
Applicant's amendment and argument filed 6/30/2020, in response to the non-final rejection, are acknowledged and have been fully considered. 
The terminal disclaimer filed on 6/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT No. 9,545,379 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the ground of rejection of record under obvious type double patenting directed thereto has been overcome and is therefore withdrawn.  
Any previous rejection or objection not mentioned herein is withdrawn.

	EXAMINER’S COMMENT
Claims 1-3, 7-13, 15, 16, and 21-47 are pending and have been examined on the merits. The claimed invention has been examined on the merits and found allowable - as amended within the Examiner's Amendment set forth below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The amendment is presented to address a mere formal matter in the independent claim (indentations and line breaks), considered not affecting the scope of the claim
In the Claims:

Claims 1 has been amended to read as follows:
-
1) A method of producing a dried formulated plasma, the method comprising providing:
i)   plasma, 
ii)  one or more physiologically compatible stable acidic substances, wherein said one or more stable acidic substances is an acid or acidic salt that effectuates a pH and is physiologically suitable for addition to plasma being dried or physiologically suitable for subjects into which reconstituted plasma is transfused, wherein when plasma and one or more stable acidic substances are combined, the combination creates a formulated plasma, and 
iii) a plasma drying system for drying the formulated plasma 
to thereby create a dried formulated plasma, wherein the concentration of the stable acidic substance is in a range between about 0.001 and about 0.050 mmol/ml in the plasma.
--
Relevant and Prior Art Made of Record
The relevant and/or prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including the following:
Bakaltcheva et al (US 2010/0273141 A1, of record) is considered the closest art, however is distinguished in that the reference teaches a method teaching of providing a citrate, with glycine following freezing and concentrations of 1-6mM (see paragraph [0056] for example; versus instant 1-50 uM concentration), and of lyophilization (distinguished from instant claims 21+) spray drying; Also, Büchi (ref #AU2 on IDS: “Mini Spray Dryer B-290- Application 
Conclusion
Claims 1-3, 7-13, 15, 16, and 21-47 are allowed.				
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON J KOSAR/Primary Examiner, Art Unit 1655